Citation Nr: 1824874	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  97-23 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a bilateral eye disability, to include photophobia, to include as secondary to service-connected disabilities.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) from August 7, 2010.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to February 1986.  She received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 1997 and March 2000 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Los Angeles, California and Portland, Oregon.  Jurisdiction currently rests with the Los Angeles, California RO.  

In her July 1997 and January 2008 substantive appeals (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  She subsequently withdrew her hearing requests.

In June 1998, the Veteran testified at a hearing before a local hearing officer at the RO and a transcript of that hearing has been associated with her claims folder.

The Board most recently remanded the Veteran's claims in September 2012 for VA examinations.  

The issues of entitlement to service connection for an eye disability other than photophobia and entitlement to TDIU since August 7, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's current gastrointestinal disability is causally related to an event, injury, or disease in service.

2.  The preponderance of the evidence is against a finding that the Veteran's current gastrointestinal disability is caused or aggravated by her service-connected disabilities.

3.  The preponderance of the evidence is against a finding that the Veteran's current acquired psychiatric disorder, to include depression and PTSD, is causally related to an event, injury, or disease in service.

4.  The preponderance of the evidence is against a finding that the Veteran's current acquired psychiatric disorder, to include depression and PTSD, is caused or aggravated by her service-connected disabilities.

5.  The preponderance of the evidence supports a finding that the Veteran's current photophobia is caused or aggravated by her service-connected migraines.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastrointestinal disability, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310(a) (2017).

2.  The criteria for service connection for an acquired psychiatric disorder, to include depression and PTSD, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310(a) (2017).

3.  The criteria for service connection for photophobia have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

At the outset, the Board notes that following the September 2012 remand, the Veteran was scheduled for VA examinations in November 2016 to assess the nature and severity of her acquired psychiatric disorder and gastrointestinal disability.  She did not attend those VA examinations due to scheduling issues and following a February 2017 telephone conversation with the Veteran, the RO rescheduled the examinations in March 2017.  However, the Veteran again did not appear.  The record does not reflect that the Veteran provided good cause as to why she did not attend the VA examinations.  As such, the claims for service connection for an acquired psychiatric disorder and a gastrointestinal disability will be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2017).

Gastrointestinal Disability

The Veteran contends that her gastrointestinal disability is directly related to her use of prescription medication for her service-connected low back pain and sciatica, or alternatively, is secondary to her service connected migraines.  See June 2001 Veteran Statement.  The Board finds that service connection is not warranted for a gastrointestinal disability, to include as secondary to service-connected disabilities. 

The Veteran was afforded a VA examination in August 2010.  At that time, she was service-connected for residuals of a back lipoma and stress fractures or shin splints with probably neuropathy of the right tibial and deep peroneal nerve and left tibial neve.  During the examination, the Veteran reported having ulcers which resolved prior to entering service.  She stated that her ulcers were recurrent during and after active duty service.  The Veteran also indicated that narcotic pain medication prescribed for her back injury caused constipation, nausea, and vomiting.  In her report, the examiner indicated that constipation and withdrawal were common symptoms of narcotics.  Nevertheless, the examiner found that the Veteran's stomach disorder was not related to her service-connected conditions because she was not prescribed narcotics for her shin splints, but was prescribed anti-inflammatory medications for only for a short period of time in 1985.  

The Board notes that since the August 2010 VA examination, the Veteran has been granted service connection for migraines, for which she takes prescribed narcotics.  However, although the August 2010 VA examination indicates that constipation and withdrawal are common symptoms of narcotic medications, there is no medical opinion of record indicating that the Veteran's specifically claimed gastrointestinal symptoms are etiologically related to her prescribed medication for her service-connected back disability or migraines.

Furthermore, a review of the record reveals that the Veteran has a documented intolerance to nonsteroidal anti-inflammatory drugs, which cause an upset stomach.  See e.g., May 1998 VA Treatment Record; September 1998 VA Treatment Record; June 2001 VA Treatment Record (experiences diarrhea with gabapentin and etodolac combination).  The Veteran has also reported constipation, nausea, and vomiting throughout the appeals period and a July 2017 Primary Care Outpatient Note indicates that she has a diagnosis of gastroesophageal reflux disease (GERD).  Again, however, the Board notes that there is no medical opinion of record establishing a link between the Veteran's gastrointestinal disability and service, or to her service-connected disabilities.  The Veteran has been afforded ample opportunity to furnish medical evidence in support of her service connection claim, but she has not done so. 

In making its determination, the Board has also considered the Veteran's own statements, made in support of her claim.  At the outset, the Board notes that, in this case, the Veteran has not demonstrated any specialized knowledge or expertise to indicate she is capable of rendering a competent medical opinion.  Although lay persons are competent to opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), a gastrointestinal disability falls outside the realm of common knowledge of a lay person, as it concerns internal systems and organs.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), n. 4 (lay persons not competent to diagnose cancer).  Although the Veteran is more readily able to note symptoms such as nausea and constipation, her lay contentions as to etiology are outweighed by the aforementioned medical opinion, rendered by a trained medical professional and based upon a claims file review and an examination of the Veteran, with full consideration of her lay contentions.

Accordingly, in this case, the Board finds that the elements of service connection have not been met.  The probative and competent medical evidence does not demonstrate the presence of a gastrointestinal disability in service, as explained above.  In addition, there is no evidence of record that indicates that the Veteran's gastrointestinal disability was caused or aggravated by a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C. §5107.

Psychiatric Disability

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-5); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will generally not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD generally does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include depression and PTSD.  

At the outset, the Board finds that there is simply no evidence of record indicating that the Veteran has been diagnosed with PTSD.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (with the absence of proof of a present disability there can be no valid claim).

At the very least, the evidence must show that, at some point during the appeal period the Veteran has the disability for which benefits are being claimed.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a claim for service connection may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

However, in this case, there is no true indication that PTSD had its onset in service and there is no medical evidence of record indicating that the Veteran has ever been diagnosed with PTSD.  See August 2010 VA Examination (Veteran does not meet criteria for PTSD).  In fact, the Veteran, herself, contends that she did not personally submit a claim for PTSD and does not report PTSD symptoms.  Id.

Furthermore, even assuming arguendo, that the Veteran has a diagnosis of PTSD, she has not provided any information about her claimed stressors.  Following a September 2012 Board remand, the RO provided the Veteran with a PTSD questionnaire to obtain information in order to corroborate her alleged in-service stressors.  However, the Veteran did not submit the completed form to the RO, and therefore, there is no basis for a PTSD claim as there are no verifiable stressors. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD.  At no time during the pendency of the appeal has a diagnosis of PTSD been shown.  

In making a determination, the Board has also considered whether service connection is warranted for any other psychiatric disorder.  The Veteran has been diagnosed with recurrent major depressive disorder.  A review of the record does not support a finding that the Veteran's psychiatric disorder is related to her military service.

Although the Veteran reported a history of excessive worry at the time of her entrance into service and has also reported a history of depression prior to service, there is no other evidence of a pre-existing psychiatric disability.  In addition, the April 1983 entrance examination did not reflect any psychiatric abnormalities.  Therefore, the evidence is not clear and unmistakable that a psychiatric disability existed prior to service, and the Veteran was presumed sound on entrance.  38 U.S.C. § 1111 (2017).  

The Veteran contends that her psychiatric disorder began in-service; however, the record is silent for any diagnosis or treatment of a psychiatric disorder while in service.  The August 2010 VA examiner found that there was no evidence linking the Veteran's depression to her military service and opined that her current depression appeared to be related to a 1994 post-service motor vehicle accident.  In addition, the examiner noted that the Veteran was first treated for depression in 1989, three years after separation from service.  See January 2007 Mental Health Group Orientation; August 2010 VA Examination.  While not dispositive, the lapse of time between separation from active service and the earliest documentation of a claimed disability is a factor that weighs against the Veteran's claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran has also continuously attributed her psychiatric symptoms to other life events not related to military service.  In an October 2010 Mental Health Note, the Veteran reported experiencing depressive symptoms due to marital discord, financial problems, and feeling isolated from her primary support system.  See also December 1990 (Veteran depressed after three-day school suspension); June 2004 Initial Psychiatric Assessment Consult (Veteran depressed after losing job).  The Board finds these reports to be probative evidence weighing against the Veteran's claim.

Notably, while the Veteran is competent to describe the current manifestations of her acquired psychiatric disorder and to describe her symptoms, the Board accords such statements regarding the etiology of such disorder little probative value, as she is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical diagnosis or causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the diagnosis of an acquired psychiatric disorder requires the administration and interpretation of specialized psychiatric testing and evaluation.  There is no indication that the Veteran possesses the requisite medical knowledge to perform such testing or interpret their results.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include PTSD.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C. §5107.

Photophobia

The Veteran is currently diagnosed with nuclear sclerotic cataracts and photophobia.  

Since the onset of her migraines in 1987, the Veteran has consistently reported photophobia.  See e.g., February 1991 Private Treatment Record (has some photophobia with visual disturbances); April 1993 Private Treatment Record (photophobia with nausea and vomiting); April 1995 New Patient Neurology Consultation; March 2005 Private Treatment Record (complains of photophobia).  

The Veteran was afforded a VA examination in March 2017.  The physician stated that the Veteran experienced photophobia associated with her migraines.  

For the foregoing reasons, the Board finds that service connection is warranted for the Veteran's photophobia as secondary to her service-connected migraines.  To this extent the appeal is granted.  The Board notes that the issue of whether service connection is warranted for a bilateral eye disability other than photophobia is addressed in the remand portion below.  


ORDER

Entitlement to service connection for a gastrointestinal disability, to include as secondary to service-connected disabilities is denied.

Entitlement to service connection for a psychiatric disability, to include depression and PTSD, to include as secondary to service-connected disabilities is denied.

Entitlement to service connection for photophobia is granted.


REMAND

Regarding the issue of entitlement to service connection for a bilateral eye other than photophobia, the Veteran was afforded a VA eye examination in March 2017.  However, the Board finds a supplemental medical opinion is necessary.  The Veteran's 1983 entrance examination reveals that she was diagnosed with a refractive error.  Her visual acuity was recorded as 20/50 bilaterally.  The March 2017 examiner opined that the Veteran did not have a bilateral eye disability that existed prior to service because there is no enlistment examination in the medical records.  This statement is factually incorrect as an entrance examination is of record (as noted elsewhere in the examination report).  Therefore, the Board finds that a remand is necessary for an addendum medical opinion to consider this evidence.  

In this decision, the Board has granted service connection for photophobia, a disability for which a claim was filed during the applicable appeal period.  The AOJ will assign an evaluation for this disability in the first instance.  Clearly, the AOJ has not had an opportunity to consider the Veteran's TDIU claim during this period in light of the Board's grant of service connection for photophobia.

As a result of the grant of service connection, the Veteran's combined evaluation will be adjusted which would affect whether the Veteran's combined evaluation will now satisfy the threshold minimum percentage requirements of 38 C.F.R. § 4.16(a) for TDIU. 

Accordingly, a remand is required for the AOJ to assign an evaluation for the Veteran's now service-connected photophobia and to then adjudicate the Veteran's claim of entitlement to TDIU.

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to her claims, including any private treatment records following proper VA procedures.

2.  Obtain a supplemental opinion from an appropriate VA clinician to determine the precise nature of the Veteran's bilateral eye disability.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All current eye diagnoses should be listed in the report.

The examiner should answer the following questions:

a.)  Did any current bilateral eye disability (other than photophobia), clearly and unmistakably (obvious, manifest, undebatable) pre-exist service?

b.)  If so, was the disability clearly and unmistakably not aggravated by active duty service beyond the normal progression of the disease?

c.)  Has any current eye disability, other than photophobia, been made worse due to the Veteran's service-connected headaches?

d.)  If any current bilateral eye disability (other than photophobia) did not clearly and unmistakably pre-exist service and was not clearly and unmistakably not aggravated during service, is it at least as likely as not (50 percent probability or greater) that the current bilateral eye disability had its onset in service, is related to the Veteran's in-service eye problems, or is otherwise the result of a disease or injury in service? 

A complete rationale for any opinion provided is requested.  The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

3.  Assign a disability evaluation for the Veteran's service-connected photophobia in the first instance.

4.  Undertake any additional development deemed necessary to decide the Veteran's claim for TDIU.

5.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's claims, to include TDIU, in light of all the evidence of record.  If the Veteran's combined disability evaluation does not meet the regulatory criteria for consideration of a schedular TDIU, the AOJ must consider whether referral of the Veteran's TDIU claim to the Director of Compensation Service for extraschedular consideration is appropriate.  38 C.F.R. § 4.16(b) (2017).  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


